EXHIBIT 10.34

 

Huttig Building Products, Inc.   

Darlene K. Schroeder

Vice President – Human Resources

Huttig Building Products

555 Maryville University Drive

St. Louis, MO 63141

December 16, 2005

Mr. Carl A. Liliequist

18807 135th Avenue, SE

Renton, WA 98058

Dear Carl:

Subject: Resignation Agreement

This Resignation Agreement (the “Agreement”) is made and entered into between
Carl A. Liliequist (“you”) and Huttig Building Products, Inc. (the “Company”).

 

  1. Your Resignation. The Company and you acknowledge that you have resigned,
effective December 31, 2005 (the “Resignation Date”), from your employment with
the Company as its Executive Vice President, from all positions held by you as
an officer or director of any affiliate of the Company and from all positions
held by you with any of the Company’s or its unions’ benefit plans.

 

  2. Payment of Your EVA Bank Account Balance. In consideration and recognition
of your past contributions to the Company and in exchange for your promises
herein, the Company will, if this Agreement becomes effective, pay to you the
entire balance of your EVA bank account under the Company’s EVA Incentive
Compensation Plan, after crediting or offsetting any EVA bonus (positive or
negative) earned by you during 2005, based on 2005 results. The payment of your
EVA bank account balance shall be made following the determination by the
Company’s Management Organization and Compensation Committee of any EVA bonus
(positive or negative) earned by you in 2005. Such payment shall be subject to
all withholding and deductions currently applicable to compensation received by
employees of the Company.

Please note that any stock options granted to you under any of the Company’s
equity compensation plans that are vested as of the Resignation Date shall
remain exercisable for 90 days after the Resignation Date. Any stock options and
restricted stock granted to you under the Company’s equity incentive plans that
are not vested as of the Resignation Date shall be forfeited.

 

  3. Your Release of Claims. In consideration for the payment to be made to you
under this Agreement, you, on behalf of yourself and your dependents, heirs,
administrators, representatives, trustees, beneficiaries, executors, successors,
assigns and any other person or entity, hereby unconditionally release and
forever discharge the Company and its agents, officers, directors, employees,
parents, attorneys, subsidiaries, divisions, affiliates, predecessors,
successors and assigns, all their respective employee benefit plans and their
administrators, trustees and other fiduciaries (severally and collectively
called the “Released Parties”) from any and all manner of claims, demands,
debts, rights, disputes, judgments, agreements, losses, costs, damages and
liabilities of any kind whatsoever, in law or in equity, whether known or
unknown, that you or any person or entity acting for you now has or hereafter
may have against any of the Released Parties for any acts, circumstances,
omissions, or events up to and including the Resignation Date, it being your
intention to effect a general release of all claims.



--------------------------------------------------------------------------------

Mr. Carl A. Liliequist

Page 2

December 16, 2005

This general release includes, without in any way limiting the generality of the
foregoing, all claims or causes of action arising out of or relating to your
employment or termination of employment with the Company; and any claims arising
from any alleged violation by any of the Released Parties of any federal, state
or local statutes, ordinances, rules, Executive Orders or regulations,
including, but not limited to, any of the following, as amended: Title VII of
the Civil Rights Act of 1964, the Rehabilitation Act of 1973, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974, the Civil
Rights Act of 1991, and the Age Discrimination in Employment Act, and every
other source of legal rights and obligations which may be waived and/or
released. You do not hereby waive any rights or claims that may arise after the
Resignation Date.

 

  4. Confidentiality. Except as directed by the Board of Directors of the
Company or as may be required by law, you shall keep confidential and shall not
divulge to any other person or entity at any time any of the business secrets or
other confidential information regarding the Company and its affiliates, except
to the extent that such information has become public knowledge through no fault
of yours.

 

  5. Nonsolicitation. From the date hereof until two years after the Resignation
Date, you shall not, directly or indirectly, offer or provide employment to,
interfere with, induce or attempt to induce an employee of the Company or any of
its affiliates to accept employment or affiliation with any firm or corporation
of which you are an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise affiliated.

 

  6. Consideration Period; Revocation Period. You acknowledge that you have been
given at least twenty-one (21) days to study this Agreement before signing it,
or that you have waived such period. You understand that you have the right to
revoke this Agreement for seven (7) days after signing (the “Revocation Period”)
by providing written notification to Darlene Schroeder, Vice President—Human
Resources at 555 Maryville University Drive, Suite 240, St. Louis, Missouri,
63141. This Agreement shall become effective and enforceable only if you sign
this Agreement and deliver it to the Company within twenty-one (21) days of
receipt of this Agreement and do not revoke this Agreement within the Revocation
Period.

 

  7. Governing Law. This Agreement shall be governed by the laws of the State of
Missouri, other than the conflict of laws provisions thereof.

 

  8. Entire Agreement. This Agreement constitutes the entire understanding of
the parties with respect to its subject matter, supersedes all prior agreements
and understandings with respect to such subject matter, and may be terminated or
amended only by a writing signed by all of the parties to this Agreement.

We thank you for your years of dedicated service and wish you luck in your new
position.

HUTTIG BUILDING PRODUCTS, INC.,

 

By:  

/s/ Darlene K. Schroeder

  Vice President – Human Resources

Agreed to and accepted by:

 

/s/ Carl A. Liliequist

Date 12/22, 2005